Case 4:19-mj-00278-PJC Document 1 Filed in USDC ND/OK on 12/26/19 Page 1 of 22

AO 106 (Rev. 06/09) Application for a Search Warrant

 

UNITED STATES District Court FT L ED

for the
DEC 2
Northern District of Oklahoma 6 2019
Mark C. McCartt, Clerk

U.S. DISTRICT COURT

AVA -b-Osc_,

In the Matter of the Search of
INFORMATION ASSOCIATED WITH FACEBOOK
USER ID 100036051073775 THAT IS STORED AT PREMISES
CONTROLLED BY FACEBOOK INC.

Case No.

 

——S SS

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

property to be searched and give its location):
See Attachment “A”

located in the Northern District of California , there is now concealed (identify the person or describe the property to be
seized):
See Attachment “B”

The basis for the search under Fed. R. Crim. P. 41(€) is (check one or more):
M evidence of a crime;
M contraband, fruits of crime, or other items illegally possessed;
O property designed for use, intended for use, or used in committing a crime;
O aperson to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. § 1591(a)(1), - Sex Trafficking by Force, Fraud and Coercion
1591(a)(2), and 1591(b)(1)
18 U.S.C. § 1591(d) Attempted Obstruction of Sex Trafficking Enforcement
18 U.S.C. § 1513(b)(2) Retaliating Against a Victim and Causing Bodily Harm
18 U.S.C. § 2421(a) Transporting Individual for Prostitution
18 U.S.C. § 2421A(a) Online Promotion and Facilitation of Prostitution

The application is based on these facts:

See Affidavit of Justin Oxford, attached hereto.

M Continued on the attached sheet.

O Delayed notice of ____—s-_ days (give exact ending date if more than 30 ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

gee tea

— Applicant's signature
Justin Oxford, TPD-FBI Task Force Officer

Fiyted nanté and fit

» LJ. Ly S. Magistrate sad ge

Printed name and title

    

Sworn to before me and signed in my presence.

Date: hed,

ier’ 's signature

City and state: Tulsa, Oklahoma
Case 4:19-mj-00278-PJC Document 1 Filed in USDC ND/OK on 12/26/19 Page 2 of 22

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OKLAHOMA

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH -., VI
FACEBOOK USER ID 100036051073775 | Case No. | 4 Mu J 1d C
THAT IS STORED AT PREMISES

CONTROLLED BY FACEBOOK INC. Filed Under Seal

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

1, Justin Oxford, being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

l. I make this affidavit in support of an application for a search warrant for
information associated with a certain Facebook user ID that is stored at premises owned,
maintained, controlled, or operated by Facebook Inc. (“Facebook”), a social networking
company headquartered in Menlo Park, California. The information to be searched is described
in the following paragraphs and in Attachment A. This affidavit is made in support of an
application for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to
require Facebook to disclose to the government records and other information in its possession,
pertaining to the subscriber or customer associated with the user ID.

2. I am an FBI Task Force Officer with the Tulsa Police Department and have been
since March of 2019. I have been a police officer for over 12 years. I received a bachelor’s
degree in organizational leadership from the University of Southern Nazarene in Bethany,
Oklahoma. In August of 2016, I was assigned to the Special Investigations Division, Vice unit.
While assigned to the Vice Unit, I worked in an undercover capacity investigating street level

narcotics, illegal gambling, prostitution, pandering, and human trafficking crimes. In March of
Case 4:19-mj-00278-PJC Document 1 Filed in USDC ND/OK on 12/26/19 Page 3 of 22

2017, I completed a 36-hour Vice and Human Trafficking Investigations school in Daytona,
Florida. In July of 2017, I completed the two-week Basic Narcotics Investigator School hosted
by the United States Drug Enforcement Administration training staff. Furthermore, I served on
the U.S. Attorneys Human Trafficking Task Force from August 2016- March 2019. I regularly
attended and presented material at the Office of The Attorney General of Oklahoma at the
Human Trafficking Intelligence meetings in Oklahoma City.

3. I have been involved in numerous, prostitution, pandering, and human trafficking
investigations. This experience includes physical surveillance, participation with other agents in
the consensual and court-authorized electronic surveillance of human trafficking and pandering
activities, the execution of evidentiary search warrants, and search warrants for documents and
records related thereto.

4. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended
to show merely that there is sufficient probable cause for the requested warrant and does not set
forth all of my knowledge about this matter.

5. Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that violations of 18 USC 1591, 18 USC 1591(d), 18 USC
1512, 18 USC 2422, 18 USC 2422A, and 18 USC 1513 have been committed by Ramar Palms.
There is also probable cause to search the information described in Attachment A for evidence of
these crimes and contraband or fruits of these crimes, as described in Attachment B.

PROBABLE CAUSE
6. On November 20, 2018, I was working in a plain clothes capacity and conducting

prostitution investigations using websites known for soliciting prostitution, such as
Case 4:19-mj-00278-PJC Document 1 Filed in USDC ND/OK on 12/26/19 Page 4 of 22

www.cityxguide.com. I discovered an advertisement on cityxguide.com for a “Lunch Break
Special.” The photographs of the female in the advertisement appeared to be an under-age
juvenile. I sent a text message to the phone number associated with the advertisement, asking if
she still had her $100.00 Quick Visit Special (Prostitution deal lasting less than 15 minutes.).
The female confirmed she was available and directed me to the Peoria Inn Motel, located at 1347
E. Skelly Drive, room #220 in Tulsa, Tulsa County, Oklahoma.

Ds When | arrived at the Peoria Inn Motel I parked near the office. I exited my
vehicle and walked across the parking lot to the stairwell leading up to room #220. As I
approached the stairwell, I noticed a black male, who was later identified as, Ramar Palms sitting
in an SUV at the bottom of the stairs. Palms watched me walk up the stairs and to the room.

8. I knocked on the door to room #220 and was invited in the room by a white
female later identified as Mary Walton. Once inside the room, I placed $100.00 on the night
stand and Walton began getting undressed. I asked Walton if there was anything she did not do.
Walton replied, “not really.” I asked Walton if we could start with oral sex in which she agreed
to the sex act. I then identified myself as a Tulsa Police Officer and told her she was under arrest
for Engaging in Prostitution. | directed the arrest team to detain Palms, who was still sitting in
the SUV at the bottom of the stairs.

9, L asked Walton for identification. Walton told me her Oklahoma Drivers license
was stored in her purse in the night stand. | retrieved Walton’s purse from the night stand, which
contained a black .380 hand gun, Walton’s Oklahoma Drivers License, Walton’s concealed carry
permit, Palm’s Oklahoma Identification Card, and three condoms. Sgt. Todd Evans picked up
Walton’s cell phone which was open to a message from Palms letting her know | had arrived and

I looked “kool,” meaning he did not think I was a law enforcement officer.
Case 4:19-mj-00278-PJC Document 1 Filed in USDC ND/OK on 12/26/19 Page 5 of 22

10. | Walton stated Palms was collecting her money from prostitution deals and
providing security during the dates. Palms guided Walton through posting advertisements for
prostitution on websites known for prostitution. Palms would transfer money to Walton’s bank
account to pay for prostitution advertisements in an effort to distance himself from the criminal
aspect of the prostitution. Palms would threaten Walton if she did not do at least five prostitution
dates a night. Palms would slap Walton with his knuckles and rings on his fingers if she did not
get enough prostitution dates. Palms provided security during the prostitution dates by making
Walton text him when the client had arrived and when the prostitution deal was completed. Ifa
client stayed past time Palms would come up to the room and confront the client. Palms provided
condoms for Walton to use during the prostitution deals by getting free condoms at the health
department.

11. Walton told Officers she had first met Palms while working as a bartender at the
Ambassador Lounge in Tulsa. Shortly after meeting Palms, Walton was invited by Palms to take
a road trip to Louisiana. Walton and Palms took a road trip to Louisiana in Walton’s car.
Walton stated while driving on a desolate stretch of highway in Louisiana, Palms stopped the
car, turned to Walton and said, “you know I’m a pimp?” Palms told Walton that she is going to
quit her job and work for him as a prostitute. Palms subsequently drove Walton to a hotel in
Louisiana where he engages in degrading sexual acts with Walton. Palms then transports Walton

‘across state lines to Houston, Texas to a second hotel where Walton began working as a
prostitute for Palms. Palms transported Walton on two subsequent trips to Louisiana, Texas, and
Oklahoma for the purpose of prostitution.

12. Palms cellular phone was seized as evidence after his arrest on November 20,

2019. A cellibrite forensic examination was conducted on the cellular device and a report was
Case 4:19-mj-00278-PJC Document 1 Filed in USDC ND/OK on 12/26/19 Page 6 of 22

generated. There were several text messages from Palms to Walton, directing Walton on prices,
times, and places for prostitution acts to be conducted. In several messages, Palms directs
Walton to place advertisements for prostitution on the website www.cityxguide.com and what
content to put on the advertisements. Recovered text messages also show Palms directing an
individual named “Kammy” to engage in multiple acts of prostitution, including the setting of
prices, locations, and sex acts. Facebook messages recovered from the Palms’ phone show
discussions with Kammy on her meeting with men in the Tulsa area, presumably for additional
prostitution acts.

13. After Palms’ November 20 arrest, he was released on bond. He continued to force
Walton to engage in prostitution, facilitated by the internet. Investigators located a
Whatsyourprice.com advertisement of Walton that was posted on December 9, 2018.
Investigators also discovered a December 2019 Whatsyourprice.com advertisement for Kristin
Shepherd, a girlfriend of Palms and mother of one of his children.

14. On January 9, 2019, Walton meet Palms at the Market Pub location at 5058 S.
79" East Avenue. While hanging out at the Market Pub there was an argument between Walton
and two females, Sasha Hawkins and Hannah McDonnell. Walton and Palms walked to the
parking lot, at which point Palms grabbed Walton by the throat and threw her on the ground.
Palms threw Walton back down to the ground two more times as she tried to stand up. Palms
punched Walton in the face while yelling “bitch, I know you are working with the police! I’m
gonna kill you, if you don’t get in the truck!” Walton stated patrons from the bar were outside
and broke up the altercation preventing Palms from dragging her into the vehicle. Walton told

_ investigators Palms stole her .380 hand gun and her debit cards from her purse before leaving. I
Case 4:19-mj-00278-PJC Document 1 Filed in USDC ND/OK on 12/26/19 Page 7 of 22

met with Walton on January 10, 2019 to file a Domestic Violence Report and observed injuries
on Walton consistent with her statement about the altercation.

15. Palms was indicted in the Northern District of Oklahoma for Sex Trafficking by
Force, Obstruction of Sex Trafficking Enforcement, and Retaliation Against a Victim in June
2019. A December 2-5 jury trial resulted in a mistrial, with retrial set for January 21. A
December superseding indictment charged Palms with Transportation for Prostitution and Online
Promotion and Facilitation of Prostitution.

16. Investigators located a Facebook profile for Palms under the alias “Frank
Mathews.” The “Frank Matthews” Facebook profile has a publicly visible account ID number of
100036051073775. After denying any prior relationship with Palms, McDonnell provided
testimony that she was in fact friends with the Facebook profile Frank Mathews. McDonnell
testified that the photograph attached to the Frank Mathews profile was Palms. McDonnell
further testified that Palms’ contacted her and asked her to provide testimony or an affidavit on
his behalf.

17. [have also reviewed multiple jail phone calis, emails, and video communications
of the defendant. In multiple messages Palms discusses the intent to make his case go viral and
discusses crafting a social media narrative to be posted and shared. On December 16, 2019,
Palms’ mother, Natalie McCurtain Palms, posted an extensive Facebook post with a photo of
Walton and an extensive narrative of the case. The post includes information about the victim’s
sexual history, which has been excluded from the case. After the posting of these messages,
Palms acknowledges the existence of the post, showing an apparent ability to access Facebook

from jail.
Case 4:19-mj-00278-PJC Document 1 Filed in USDC ND/OK on 12/26/19 Page 8 of 22

18. I know through my training and experience that Facebook is commonly used as a
recruitment tool for sex traffickers. It is often used to conduct illegal business with victims, co-
conspirators, and clientele. Facebook accounts with fake profile names are often used to
conspire with other co-conspirators to intimidate witnesses and victims for the government.

19. Facebook owns and operates a free-access social networking website of the same
name that can be accessed at http://www.facebook.com. Facebook allows its users to establish
accounts with Facebook, and users can then use their accounts to share written news,
photographs, videos, and other information with other Facebook users, and sometimes with the
general public.

20. Facebook asks users to provide basic contact and personal identifying information
to Facebook, either during the registration process or thereafter. This information may include
the user’s full name, birth date, gender, contact e-mail addresses, Facebook passwords, physical
address (including city, state, and zip code), telephone numbers, screen names, websites, and
other personal identifiers. Facebook also assigns a user identification number to each account.

21. Facebook users may join one or more groups or networks to connect and interact
with other users who are members of the same group or network. Facebook assigns a group
identification number to each group. A Facebook user can also connect directly with individual
Facebook users by sending each user a “Friend Request.” If the recipient of a “Friend Request”
accepts the request, then the two users will become “Friends” for purposes of Facebook and can
exchange communications or view information about each other. Each Facebook user’s account
includes a list of that user’s “Friends” and a “News Feed,” which highlights information about

the user’s “Friends,” such as profile changes, upcoming events, and birthdays.
Case 4:19-mj-00278-PJC Document 1 Filed in USDC ND/OK on 12/26/19 Page 9 of 22

22. Facebook users can select different levels of privacy for the communications and
information associated with their Facebook accounts. By adjusting these privacy settings, a
Facebook user can make information available only to himself or herself, to particular Facebook
users, or to anyone with access to the Internet, including people who are not Facebook users. A
Facebook user can also create “lists” of Facebook friends to facilitate the application of these
privacy settings. Facebook accounts also include other account settings that users can adjust to
control, for example, the types of notifications they receive from Facebook.

23. Facebook users can create profiles that include photographs, lists of personal
interests, and other information. Facebook users can also post “status” updates about their
whereabouts and actions, as well as links to videos, photographs, articles, and other items
available elsewhere on the Internet. Facebook users can also post information about upcoming
“events,” such as social occasions, by listing the event’s time, location, host, and guest list. In
addition, Facebook users can “check in” to particular locations or add their geographic locations
to their Facebook posts, thereby revealing their geographic locations at particular dates and
times. A particular user’s profile page also includes a “Wall,” which is a space where the user
and his or her “Friends” can post messages, attachments, and links that will typically be visible |
to anyone who can view the user’s profile. .

24. Facebook allows users to upload photos and videos, which may include any
metadata such as location that the user transmitted when s/he uploaded the photo or video. It
also provides users the ability to “tag” (i.e., label) other Facebook users in a photo or video.
When a user is tagged in a photo or video, he or she receives a notification of the tag and a link

to see the photo or video. For Facebook’s purposes, the photos and videos associated with a
Case 4:19-mj-00278-PJC Document 1 Filed in USDC ND/OK on 12/26/19 Page 10 of 22

user’s account will include all photos and videos uploaded by that user that have not been
deleted, as well as all photos and videos uploaded by any user that have that user tagged in them.

25. Facebook users can exchange private messages on Facebook with other users.
Those messages are stored by Facebook unless deleted by the user. Facebook users can also post
comments on the Facebook profiles of other users or on their own profiles; such comments are
typically associated with a specific posting or item on the profile. In addition, Facebook has a
chat feature that allows users to send and receive instant messages through Facebook Messenger.
These chat communications are stored in the chat history for the account. Facebook also has
Video and Voice Calling features, and although Facebook does not record the calls themselves, it
does keep records of the date of each call.

26. Ifa Facebook user does not want to interact with another user on Facebook, the
first user can “block” the second user from seeing his or her account.

27. Facebook has a “like” feature that allows users to give positive feedback or
connect to particular pages. Facebook users can “like” Facebook posts or updates, as well as
webpages or content on third-party (i.e., non-Facebook) websites. Facebook users can also
become “fans” of particular Facebook pages. _

28. Facebook has a search function that enables its users to search Facebook for
keywords, usernames, or pages, among other things.

29. Each Facebook account has an activity log, which is a list of the user’s posts and
other Facebook activities from the inception of the account to the present. The activity log
includes stories and photos that the user has been tagged in, as well as connections made through
the account, such as “liking” a Facebook page or adding someone as a friend. The activity log is

visible to the user but cannot be viewed by people who visit the user’s Facebook page.
Case 4:19-mj-00278-PJC Document 1 Filed in USDC ND/OK on 12/26/19 Page 11 of 22

30. — Facebook also has a Marketplace feature, which allows users to post free
classified ads. Users can post items for sale, housing, jobs, and other items on the Marketplace.

31. In addition to the applications described above, Facebook also provides its users
with access to thousands of other applications (“apps”) on the Facebook platform. When a
Facebook user accesses or uses one of these applications, an update about that the user’s access
or use of that application may appear on the user’s profile page.

32. Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP
address. These logs may contain information about the actions taken by the user ID or IP
address on Facebook, including information about the type of action, the date and time of the
action, and the user ID and IP address associated with the action. For example, if a user views a
Facebook profile, that user’s IP log would reflect the fact that the user viewed the profile, and
would show when and from what IP address the user did so.

33. Social networking providers like Facebook typically retain additional information
about their users’ accounts, such as information about the length of service (including start date),
the types of service utilized, and the means and source of any payments associated with the
service (including any credit card or bank account number). In some cases, Facebook users may
communicate directly with Facebook about issues relating to their accounts, such as technical
problems, billing inquiries, or complaints from other users. Social networking providers like
Facebook typically retain records about such communications, including records of contacts
between the user and the provider’s support services, as well as records of any actions taken by
the provider or user as a result of the communications.

34. As explained herein, information stored in connection with a Facebook account

may provide crucial evidence of the “who, what, why, when, where, and how” of the criminal
' Case 4:19-mj-00278-PJC Document 1 Filed in USDC ND/OK on 12/26/19 Page 12 of 22

conduct under investigation, thus enabling the United States to establish and prove each element
or alternatively, to exclude the innocent from further suspicion. In my training and experience, a
Facebook user’s IP log, stored electronic communications, and other data retained by Facebook,
can indicate who has used or controlled the Facebook account. This “user attribution” evidence
is analogous to the search for “indicia of occupancy” while executing a search warrant at a
residence. For example, profile contact information, private messaging logs, status updates, and
tagged photos (and the data associated with the foregoing, such as date and time) may be
evidence of who used or controlled the Facebook account at a relevant time. Further, Facebook
account activity can show how and when the account was accessed or used. For example, as
described herein, Facebook logs the Internet Protocol (IP) addresses from which users access
their accounts along with the time and date. By determining the physical location associated
with the logged IP addresses, investigators can understand the chronological and geographic
context of the account access and use relating to the crime under investigation. Such information
allows investigators to understand the geographic and chronological context of Facebook access,
use, and events relating to the crime under investigation. Additionally, Facebook builds geo-
location into some of its services. Geo-location allows, for example, users to “tag” their location
in posts and Facebook “friends” to locate each other. This geographic and timeline information
may tend to either inculpate or exculpate the Facebook account owner. Last, Facebook account
activity may provide relevant insight into the Facebook account owner’s state of mind as it
relates to the offense under investigation. For example, information on the Facebook account
may indicate the owner’s motive and intent to commit a crime (e.g., information indicating a
plan to commit a crime), or consciousness of guilt (e.g., deleting account information in an effort

to conceal evidence from law enforcement).
Case 4:19-mj-00278-PJC Document 1 Filed in USDC ND/OK on 12/26/19 Page 13 of 22

35. | Therefore, the computers of Facebook are likely to contain all the material
described above, including stored electronic communications and information conceming
subscribers and their use of Facebook, such as account access information, transaction
information, and other account information.

INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

36. anticipate executing this warrant under the Electronic Communications Privacy
Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using the warrant
to require Facebook to disclose to the government copies of the records and other information
(including the content of communications) particularly described in Section I of Attachment B.
Upon receipt of the information described in Section I of Attachment B, government-authorized
persons will review that information to locate the items described in Section II of Attachment B.

. CONCLUSION

37. Based on the forgoing, I request that the Court issue the proposed search warrant.

38. Pursuant to 18 U.S.C. § 2703 (g), the presence of a law enforcement officer is not |
required for the service or execution of this warrant. The government will execute this warrant
by serving it on Facebook. Because the warrant will be served on Facebook, who will then
compile the requested records at a time convenient to it, reasonable cause exists to permit the
execution of the requested warrant at any time in the day or night.

39. This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A) &
(c)(1)(A). Specifically, the Court is “a district court of the United States . . . that has jurisdiction

over the offense being investigated.” 18 U.S.C. § 2711(3)(A)Q).
Case 4:19-mj-00278-PJC Document 1 Filed in USDC ND/OK on 12/26/19 Page 14 of 22

A(). Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not
required for the service or execution of this warrant.
REQUEST FOR SEALING
Al. I further request that the Court order that all papers in support of this application,
including the affidavit and search warrant, be sealed until further order of the Court. These
documents discuss an ongoing criminal investigation that is neither public nor known to all of
the targets of the investigation. Accordingly, there is good cause to seal these documents
because their premature disclosure may seriously jeopardize that investigation.
Respectfully submitted,
ge
Justin Oxford

FBI Task Force Officer
Tulsa Police Department

 

Subscribed and sworn to before me on 2019

dee

oS suncist JUD

  
Case 4:19-mj-00278-PJC Document 1 Filed in USDC ND/OK on 12/26/19 Page 15 of 22

ATTACHMENT A

Property to Be Searched

This warrant applies to information associated with the Facebook user
1D100036051073775 that is stored at premises owned, maintained, controlled, or operated by

Facebook Inc., a company headquartered in Menlo Park, California.
Case 4:19-mj-00278-PJC Document 1 Filed in USDC ND/OK on 12/26/19 Page 16 of 22

ATTACHMENT B
Particular Things to be Seized

I. Information to be disclosed by Facebook

To the extent that the information described in Attachment A is within the possession,
custody, or control of Facebook Inc. (“Facebook”), regardless of whether such information is
located within or outside of the United States, including any messages, records, files, logs, or
information that have been deleted but are still available to Facebook, or have been preserved
pursuant to a request made under 18 U.S.C. § 2703(f), Facebook is required to disclose the
following information to the government for each user ID listed in Attachment A:

(a) All contact and personal identifying information, including for user IDs: full
name, user identification number, birth date, gender, contact e-mail addresses,
physical address (including city, state, and zip code), telephone numbers, screen
names, websites, and other personal identifiers.

(b) All activity logs for the account and all other documents showing the user’s posts
and other Facebook activities August 2018 to December 2019;

(c) All photos and videos uploaded by that user ID and all photos and videos
uploaded by any user that have that user tagged in them August 2018 to
December 2019, including Exchangeable Image File (“EXIF”) data and any other
metadata associated with those photos and videos;

(d) All profile information; News Feed information; status updates; videos,
photographs, articles, and other items; Notes; Wall postings; friend lists, including
the friends’ Facebook user identification numbers; groups and networks of which

the user is a member, including the groups’ Facebook group identification
Case 4:19-mj-00278-PJC Document 1 Filed in USDC ND/OK on 12/26/19 Page 17 of 22

(e)

(f)

(g)
(h)
(i)

()

(k)
(1)

(m)

numbers; future and past event postings; rejected “Friend” requests; comments;
gifts; pokes; tags; and information about the usér’s access and use of Facebook
applications; |

All records or other information regarding the devices and internet browsers
associated with, or used in connection with, that user ID, including the hardware
model, operating system version, unique device identifiers, mobile network
information, and user agent string;

All other records and contents of communications and messages made or received
by the user August 2018 to December 2019, including all Messenger activity,
private messages, chat history, video and voice calling history, and pending
“Friend” requests;

All “check ins” and other location information;

All IP logs, including all records of the IP addresses that logged into the account;
All records of the account’s usage of the “Like” feature, including all Facebook
posts and all non-Facebook webpages and content that the user has “liked”;

All information about the Facebook pages that the account is or was a “fan” of;
All past and present lists of friends created by the account;

All records of Facebook searches performed by the account August 2018 to
December 2019 All information about the user’s access and use of Facebook
Marketplace;

The types of service utilized by the user;
Case 4:19-mj-00278-PJC Document 1 Filed in USDC ND/OK on 12/26/19 Page 18 of 22

(n) The length of service (including start date) and the means and source of any
payments associated with the service (including any credit card or bank account
number);

(o) All privacy settings and other account settings, including privacy settings for
individual Facebook posts and activities, and all records showing which Facebook
users have been blocked by the account;

(p) All records pertaining to communications between Facebook and any person
regarding the user or the user’s Facebook account, including contacts with support
services and records of actions taken.

Facebook is hereby ordered to disclose the above information to the government within

14 days of issuance of this warrant.
Case 4:19-mj-00278-PJC Document 1 Filed in USDC ND/OK on 12/26/19 Page 19 of 22

il. Information to be seized by the government

All information described above in Section I that constitutes fruits, evidence and
instrumentalities of violations of 18 USC 1591(d), 18 USC 1512, 18 USC 1513 involving Ramar
Travelle Palms a.k.a Frank Mathews since August 1, 2018, including, for each user ID identified
on Attachment A, information pertaining to the following matters:

(a) Evidence relating to sex trafficking, online promotion of prostitution,
transportation for prostitution, and intimidation or retaliation against a victim or
witness.

(b) Evidence indicating how and when the Facebook account was accessed or used,
to determine the chronological and geographic context of account access, use, and
events relating to the crime under investigation and to the Facebook account
owner;

(c) Evidence indicating the Facebook account owner’s state of mind as it relates to
the crime under investigation;

(d) The identity of the person(s) who created or used the user ID, including records
that help reveal the whereabouts of such person(s).

This warrant authorizes a review of electronically stored information, communications, other
records and information disclosed pursuant to this warrant in order to locate evidence, fruits, and
instrumentalities described in this warrant. The review of this electronic data may be conducted
by any government personnel assisting in the investigation, who may include, in addition to law
enforcement officers and agents, attorneys for the government, attorney support staff, and

technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the disclosed
Case 4:19-mj-00278-PJC Document 1 Filed in USDC ND/OK on 12/26/19 Page 20 of 22

electronic data to the custody and control of attorneys for the government and their support staff

for their independent review.
Case 4:19-mj-00278-PJC Document 1 Filed in USDC ND/OK on 12/26/19 Page 21 of 22

CERTIFICATE OF AUTHENTICITY OF DOMESTIC RECORDS PURSUANT TO
FEDERAL RULES OF EVIDENCE 902(11) AND 902(13)

I, , attest, under penalties of perjury by the laws

 

of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in
this certification is true and correct. I am employed by Facebook, and my title is

. Tam qualified to authenticate the records attached hereto

 

because I am familiar with how the records were created, managed, stored, and retrieved. I state
that the records attached hereto are true duplicates of the original records in the custody of
Facebook. The attached records consist of [GENERALLY DESCRIBE

RECORDS (pages/CDs/megabytes)]. I further state that:

a. all records attached to this certificate were made at or near the time of the
occurrence of the matter set forth by, or from information transmitted by, a person with
knowledge of those matters, they were kept in the ordinary course of the regularly conducted

business activity of Facebook, and they were made by Facebook as a regular practice; and

b. such records were generated by Facebook’s electronic process or system that

produces an accurate result, to wit:

1. the records were copied from electronic device(s), storage medium(s), or
file(s) in the custody of Facebook in a manner to ensure that they are true duplicates of the

original records; and

2. the process or system is regularly verified by Facebook, and at all times

pertinent to the records certified here the process and system functioned properly and normally.
Case 4:19-mj-00278-PJC Document 1 Filed in USDC ND/OK on 12/26/19 Page 22 of 22

I further state that this certification is intended to satisfy Rules 902(11) and 902(13) of

the Federal Rules of Evidence.

 

Date Signature
